Arthur H. Schwartz, J.
A member of a union which has signed a collective agreement with an employer brings this proceeding to compel arbitration under that agreement. Petitioner, as an employee, is not a party to that agreement. Under the *297arbitration terms thereof, only the union has the right to demand arbitration and not any individual members of the union who may have a grievance. To permit individual employees to invoke the arbitration machinery of a collective agreement would disrupt the proper operation of such procedures. The motion is therefore denied. Since the union has submitted an affidavit to the effect that it has no objection to a determination of petitioner’s grievance by arbitration, this motion is denied without prejudice to a demand for arbitration by the union.
Settle order.